t c memo united_states tax_court c michael and gwendolyn e willock petitioners v commissioner of internal revenue respondent docket no 22391-07l filed date c michael and gwendolyn e willock pro_se jeanne gramling for respondent memorandum opinion paris judge this case was submitted to the court fully stipulated pursuant to tax_court rule on date respondent mailed to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination regarding petitioners’ income_tax_liability in response to that notice and pursuant to sec_6320 and sec_6330 petitioners timely petitioned this court for review of respondent’s determination that a notice_of_federal_tax_lien nftl was an appropriate method of collection the issue for decision is whether respondent abused his discretion in upholding the filing of a nftl background respondent mailed to petitioners’ last_known_address a statutory_notice_of_deficiency for taxable_year on date this notice determined an income_tax deficiency for that year in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure petitioners did not file a petition in this court seeking a redetermination of respondent’s notice_of_deficiency for tax_year therefore after the expiration of the 90-day period for filing a petition in this court had passed respondent assessed the tax penalty and interest on date on that same date respondent mailed to petitioners a notice_and_demand for payment of the assessed tax_liability 1section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure on date a nftl for petitioners’ unpaid income_tax_liability was filed on date respondent mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 letter to petitioners for their income_tax petitioners responded to the notice by timely submitting a request for a collection_due_process cdp hearing on date in the request petitioners stated that they opposed the filing of the federal_tax_lien because the irs agent disallowed legitimate business_expenses on date respondent’s appeals_office mailed to petitioners a letter confirming receipt of petitioners’ cdp hearing request and scheduling date as the date for the cdp telephone hearing the letter also advised petitioners that because petitioners had a prior opportunity to dispute the underlying tax_liability for they would not be permitted to do so during the cdp hearing petitioners did not present any reason why the filing of the federal_tax_lien should not remain in place nor did petitioners present any collection alternatives during the hearing respondent’s appeals_office determined that the recording of the notice_of_federal_tax_lien was appropriate and that the lien should not be withdrawn the appeals office’s conclusions were memorialized in the notice_of_determination mailed to petitioners on date on date petitioners then residing in the state of north carolina filed a petition with this court requesting that the federal_tax_lien not be sustained as grounds for relief the petition states in its entirety that a determination_letter was issued on the timely request regarding the filing of a tax_lien the taxpayers exercise their right to petition the tax_court regarding such on date during the court’s motion hearing2 in winston-salem north carolina the parties submitted this matter to the court for decision without trial under rule the stipulated facts and accompanying exhibits are incorporated herein by this reference discussion under sec_6321 if a person liable for a tax fails to pay it after demand the unpaid amount including any interest and penalties becomes a lien in favor of the united_states upon all property and rights to property whether real or personal 2at the date hearing the court discussed petitioners’ then-pending motion for summary_judgment and amended motion for summary_judgment petitioners argued in the motions that respondent was barred from assessing any_tax or penalties for the tax_year at issue because the period for assessment as described in sec_6501 had expired the court determined however that petitioners signing of irs form_872 before the period for assessment expired voluntarily extended the period for assessment under sec_6501 therefore the court denied petitioners’ motions on date belonging to such person the lien arises when the tax is assessed sec_6322 sec_6323 explains that the internal_revenue_service irs may file a notice_of_federal_tax_lien to protect its lien against subsequent creditors and purchasers of the taxpayer’s property a taxpayer may appeal the filing of a notice of tax_lien to the irs under sec_6320 by requesting an administrative hearing the taxpayer is additionally afforded the opportunity for judicial review of a determination sustaining the notice_of_federal_tax_lien in the tax_court pursuant to sec_6330 petitioners have chosen to seek judicial review of respondent’s determination petitioners are not contesting the underlying tax_liability thus the court reviews the determination to see whether there has been an abuse_of_discretion by respondent’s appeals_office in the determination see 117_tc_183 citing 117_tc_117 the court has described the standard by which the commissioner’s determinations in cdp cases are reviewed as an abuse_of_discretion meaning arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 rev’d on other grounds 439_f3d_1009 9th cir see also 112_tc_19 utilizing this standard this court does not find that respondent’s appeals_office abused its discretion petitioners offered no collection alternatives or other defenses to the lien respondent simply used the available methods under the internal_revenue_code for protecting the united states’ claims against subsequent creditors conclusion based on the record the court holds that the appeals_office did not abuse its discretion in determining that respondent’s filing of a nftl was an appropriate collection action finally in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above finds them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
